Citation Nr: 1444249	
Decision Date: 10/04/14    Archive Date: 10/10/14

DOCKET NO.  12-16 463A	)	DATE
	)
	)


THE ISSUE

Whether a December 6, 2010 decision of the Board of Veterans' Appeals, which denied service connection for tinnitus, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The moving party, the Veteran served on active duty from November 1964 to October 1968, with additional service on the Reserve Component through October 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that in relevant part denied the Veteran's claim of service connection for tinnitus.  The Board issued a decision on December 6, 2010 that denied service connection for tinnitus.

Thereafter, the Veteran submitted a purported "Notice of Disagreement" (NOD) in May 2011 asserting that denial of service connection for tinnitus was clearly and unmistakably erroneous.  In January 2013, the Board notified the Veteran and his representative that his purported NOD had been accepted as a motion for revision of the December 2010 Board decision on the basis of CUE.

In a February 2013 decision, the Board found that there was no CUE in the December 2010 Board decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 order, the Court granted a March 2014 Joint Motion for Remand (Joint Motion), vacated the Board's February 2013 decision, and remanded the matter for readjudication consistent with the Joint Motion. 


FINDINGS OF FACT

1.  In a December 6, 2010 decision, the Board issued a decision denying the Veteran's claim of entitlement to service connection for tinnitus. 

2.  The Veteran's motion asserting CUE in the December 2010 Board decision did not include the date of the Board of Veterans' Appeals decision to which the motion relates, and did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a Board decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Board sent the Veteran's attorney a letter dated January 17, 2013, informing him that the Board had received a request from the Veteran for revision of the December 2010 Board decision on the basis of CUE.  The attorney was informed that he had 30 days to file a response.  Without waiting for the entire 30 days to elapse, the Board issued its decision on February 4, 2013, denying the Veteran's motion.

The Joint Motion noted that the Board's February 2013 decision did not reflect compliance with 38 C.F.R. § 20.1405(a)(3), in that the Veteran's attorney was not provided with a copy of the purported CUE motion and given 30 days to respond, nor was he provided a copy of the Veteran's claims file as he had requested.  In his pleadings before the Court, the Veteran's attorney asserted that the Board rather than denying the claim should have dismissed the Veteran's motion asserting CUE without prejudice.

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2013). 

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error ... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo, 6 Vet. App. at 44 (1993); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (adopting the Court's interpretation of 38 C.F.R. § 3.105).

The proper remedy for the Board, when confronted with an inadequately pleaded CUE claim that collaterally attacks a Board decision is to dismiss that challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Reviewing the factual background, the Board issued a decision in December 2010 that denied service connection for tinnitus.  The Board cited the absence of any reference to tinnitus in service treatment records and in a post-service VA examination report in November 1994.  The Board cited a VA audiology examination in September 2008 in which the Veteran reported current tinnitus and endorsed significant noise exposure during service but also reported significant occupational and recreational noise exposure after discharge from service; the VA examiner stated an opinion that the Veteran's tinnitus was likely caused by noise exposure from sources outside military service.  The Board's decision found the examiner's opinion was consistent with the evidence of record, and also found the preponderance of the evidence was against the claim.

In June 2011, the Veteran submitted correspondence that was accepted as a motion for revision on the basis of CUE.  The Veteran asserted CUE because, although the Veteran did not report tinnitus, it had existed for many decades and was "certainly caused by in-service work in a boiler room."  

The Veteran's statement did not include the date of the Board decision to which the motion relates as required by 38 C.F.R. § 20.1404(a).  Further, the Veteran's statement did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error as required under 38 C.F.R. § 20.1404(b).

In short, while considering the due process deficiencies set forth in the Joint Motion, the moving party's motion for a finding of CUE in the Board's December 2010 decision did not meet the requirements set forth in 38 C.F.R. § 20.1404 (a) and (b).  As such, the motion must be dismissed without prejudice to refiling.  This result is ultimately the result the Veteran's representative requested in the argument before the Court.


ORDER

The motion is dismissed without prejudice to refiling.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the Court.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404 is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2013).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


Department of Veterans Affairs


